U.S. v. Magnan



United States, Appellee
v.
David W. MAGNAN, Private
U.S. Marine Corps, Appellant
 
No. 98-1001
Crim. App. No. 97-2071
 
United States Court of Appeals for the Armed
Forces
Argued June 1, 1999
Decided September 29, 1999
CRAWFORD, J., delivered the opinion of the
Court, in which COX, C.J., and GIERKE and EFFRON, JJ., joined. SULLIVAN,
J., filed a dissenting opinion.
 


Counsel
For Appellant: Lieutenant Michael A. Castelli,
JAGC, USNR
(argued); Lieutenant Commander Rebecca
L. Gilchrist, JAGC,
USN.
For Appellee: Lieutenant D.L. Walker,
JAGC, USN (argued); Colonel Kevin M. Sandkuhler, USMC, Commander
Eugene E. Irvin, JAGC, USN, and Lieutenant James E. Grimes,
JAGC, USNR (on brief).
Military Judge: J.F. Havranek
 


THIS OPINION IS SUBJECT
TO EDITORIAL CORRECTION BEFORE FINAL PUBLICATION.


Judge CRAWFORD delivered the opinion of the
Court.
Pursuant to his pleas, appellant was convicted
at a special court-martial of absence without leave (AWOL) from April 6,
1997, to a termination by apprehension on July 28, 1997. The convening
authority approved the sentence of a bad-conduct discharge and 36 days
confinement. The Court of Criminal Appeals affirmed the findings and sentence.
We granted review of the following issue:



WHETHER THE STAFF JUDGE ADVOCATE ERRED BY
FAILING TO NOTE IN HIS RECOMMENDATION TO THE CONVENING AUTHORITY THAT THE
MILITARY JUDGE STRONGLY RECOMMENDED THAT THE CONVENING AUTHORITY SUSPEND
APPELLANT'S BAD-CONDUCT DISCHARGE, WHICH IN TURN CAUSED THE CONVENING AUTHORITY
TO ERRONEOUSLY APPROVE THE SENTENCE WITHOUT BEING FULLY INFORMED OF ALL
CLEMENCY MATTERS.



We also specified the following issue:



WHETHER DEFENSE COUNSEL RENDERED INEFFECTIVE
POST-TRIAL REPRESENTATION OF APPELLANT WHEN HE (1) STATED IN HIS RCM 1106(f)(4)
RESPONSE THAT HE HAD NO "COMMENTS OR CORRECTIONS TO SUBMIT" TO THE STAFF
JUDGE ADVOCATE'S RECOMMENDATION RATHER THAN CORRECTING THE STAFF JUDGE
ADVOCATE'S INCORRECT STATEMENT THEREIN THAT THERE WAS NO CLEMENCY RECOMMENDATION
FROM THE MILITARY JUDGE; AND (2) FAILED TO SUBMIT ANY CLEMENCY MATTERS
FOR THE CONVENING AUTHORITY'S CONSIDERATION UNDER RCM 1105.



We affirm the decision below based on a knowing
waiver by appellant.
Appellant, a Native American, pleaded guilty
to a single specification alleging unauthorized absence commencing April
6, 1997, and terminating by apprehension on July 28, 1997. Appellant indicated
that he commenced his absence during a weekend liberty and went to a Native
American tribal area in Montana. He went to Montana to assist the single
mother who had taken him in when his natural mother would no longer care
for him. Local civilian police apprehended appellant in Montana for being
absent from the Marine Corps.
During his unsworn statement, appellant was
very frank about his AWOL and his future with the Marine Corps. He felt
that his enlistment was a mistake. He felt a superior obligation to the
family that had taken him in. Appellant felt that the only contributions
he could make would be at home, in Montana, not in the Marine Corps. Appellant
requested a bad-conduct discharge.
The military judge sentenced appellant to confinement
for 36 days (the precise time appellant had served in pretrial confinement)
and a bad-conduct discharge. The military judge then stated:



Im going to make a recommendation to the
convening authority at this point that he suspend your BCD so you would
be separated administratively instead of getting out with a bad-conduct
discharge. . . .

* * *
I want to note for the record that during the
entire proceedings, the extreme remorse that I noted that you demonstrated
to this court, and that youre - this seemed to be a real trying thing
for you.



In his recommendation to the convening authority,
the staff judge advocate (SJA) not only failed to mention the recommendation
of the military judge, but affirmatively stated: "Clemency recommendation
by the court or military judge: None." The SJA opined that "nothing offered
by the defense during the trial warrants clemency." The convening authority
was not informed of the observations and recommendation of the military
judge.
The misstatement by the SJA as to no clemency
recommendation by the judge was error. But there is no evidence in the
record that this was a knowingly intentional misstatement designed to prejudice
appellant.
Over the years, this Court has noted numerous
misstatements in staff judge advocates recommendations, e.g., failure
to mention the accuseds service awards. See United States v.
Demerse, 37 M.J. 488 (CMA 1993); United States v. Hollon, 39 M.J.
38 (CMA 1993). In none of these cases, however, have we accused the SJA
of intentional misconduct. Nor have we excused the error. Most errors are
the result of oversight and are easily correctable.
United States v. Clear, 34 M.J. 129 (CMA
1992), is distinguishable from the present case. The judge in Clear
recommended that the accused be sent to a retraining unit and offered the
opportunity to earn a conditional suspension of his discharge. Rather than
mention the military judge's clemency recommendation, the SJA stated that
he found no reason to grant clemency and recommended that the accused be
sent to a confinement facility, rather than the retraining unit. In Clear,
the record was inadequate to support the rationale of trial defense counsels
failure to comment on the SJAs recommendation not to send Clear to a retraining
unit. In the present case, however, the record supports the rationale of
trial defense counsel because appellant, in an unsworn statement, requested
a bad conduct discharge.
As to the SJAs recommendation and a possible
defense submission, defense counsel stated in a post-trial affidavit:



After trial, I fully discussed with Pvt.
Magnan the fact that the Military Judge had taken the unusual step of recommending
that the punitive discharge be disapproved or mitigated by the convening
authority. I explained to him the possibility that the convening authority
would heed the military judges recommendation. I also urged him to pursue
this possibility and told him what I planned to do regarding a clemency
request and related matters. I told him the chances of his having the bad-conduct
discharge disapproved or suspended were excellent. Despite this, Pvt. Magnan
specifically instructed me not to request clemency or seek any suspension
of the punitive discharge. His reasoning was that he did not want to do
anything which might in any way delay his discharge from the Marine Corps.



Based on this uncontradicted affidavit, it is
clear that there is an "intentional relinquishment or abandonment of a
known right." Johnson v. Zerbst, 304 U.S. 458, 464 (1938); see,
e.g., Freytag v. Commissioner, 501 U.S. 868, 894 n.2 (1991).
The decision of the United States Navy-Marine
Corps Court of Criminal Appeals is affirmed.
 
 
SULLIVAN, Judge (dissenting):
This is not a case of waiver. It is one of
duty. Duty not done, rather than an act of knowing waiver. The laws and
the rules that make up the justice system are based on the twin assumptions
that everyone with responsible duties in the system will do their duty
described by law and that everyone will tell the truth. If someone makes
a false statement in the judicial process, it is the duty of the judge
or the attorneys to point out that false statement. Silence is not an option
for an officer of the court when facts that are false are being presented
in a court of law and that officer has the duty to act.
In the instant case, appellant pled guilty
to a single specification of absence without leave (AWOL). At trial, the
reason why appellant went AWOL came out (to help a widow with 7 children),
and appellant expressed "extreme remorse." In sentencing appellant, the
trial judge did a very unusual thing. He stated:



Im going to make a recommendation to the
convening authority at this point that he suspend your BCD so you would
be separated administratively instead of getting out with a bad-conduct
discharge.



The judge obviously did not want appellant to
suffer all the effects of a federal felony conviction for the rest of his
life for helping a widow with 7 children, a widow connected to his tribe
and who raised appellant when his own mother kicked him out of his home.
During the posttrial review of this case, the
staff judge advocate (SJA) made the following affirmative misstatement
to the convening authority in his posttrial recommendation:



Clemency recommendation by the court or the
military judge: None.



This was obviously a false statement,1
since the trial judge had taken the unusual step of recommending an administrative
discharge instead of a BCD. Not only was it false, but RCM 1106(d)(3)(B),
Manual for Courts-Martial, United States (1995 ed.),2
was clearly violated.3
It is here, in my view, that the error was made, when the SJA made this
statement and the defense remained silent and allowed the convening authority
to be misled by the false statement in the SJAs recommendation. See
generally United States v. Lewis, 38 M.J. 501, 516-17 (ACMR
1993) (duty of candor in the military justice system).
The majority says that the error was waived
since this young appellant wanted a BCD at trial (according to the record)
and immediately after trial but before the clemency process (according
to the defense counsels affidavit). To that I say two things. First, there
can be no waiver here because there is nothing in the record or in the
posttrial affidavit which shows that appellant was informed of the SJA
error and knowingly waived it. Second, when is it ever justified to allow
a false statement to be made to a court or a convening authority? The saying
"the end justifies the means" cannot be applied to the giving of false
statements in the judicial process. Here, the means (allowing a false statement
to be made to the convening authority) can never be justified by the end
(at trial, appellant said he wanted a BCD, and the silence of defense counsel
can help accomplish this goal). No, I am afraid that the duty I was talking
about at the beginning of my opinion will not allow false statements to
be made to a convening authority.
What should have been done in this case is
that defense counsel should have told his client of the false statement
by the SJA, and if the client approved, should have further told the convening
authority that even though the trial judge recommended an administrative
discharge, his client still wanted a BCD. Then the convening authority
would be acting with full knowledge of the case before him.
To summarize, the decision of a convening authority
to approve or not approve a punitive discharge is extremely important.
See United States v. Sumrall, 45 M.J. 207, 211A  211B (1996).
The SJA in this case clearly erred in his affirmative misstatement to the
convening authority in his posttrial recommendation. "Clemency recommendation
by the court or military judge: None." I further conclude that defense
counsel was not free to remain silent and allow the convening authority
to be misled simply because his client may not have desired suspension
of his punitive discharge. See generally United States
v. Lewis, supra (duty of candor in military justice system).
Accordingly, I conclude that the SJA committed plain error which was not
affirmatively waived on the record. See United States v. Parks,
46 M.J. 114 (CMA 1996), cited in United States v. Wiley, 47 M.J. 158,
160 (1997).
I would remand this case for a new posttrial
recommendation and action. See United States v. Wheelus,
49 M.J. 283, 291 (1998) (Sullivan, J., dissenting).
FOOTNOTES:
1 There is no hint
that the SJA intentionally made a false statement.
2
This provision is unchanged in the 1998 Manual.
3
United States v. Lee, 50 M.J. 296 (1999); United States v. Clear,
34 M.J. 129 (CMA 1992).

Home
Page  |  Opinions
& Digest  |  Daily
Journal  |  Public
Notice of Hearings